 1                                                                The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9
          CLARK LANDIS, ROBERT BARKER,                      NO.     2:18-cv-01512-BJR
10
          GRADY THOMPSON, and KAYLA BROWN,
11                                                          STIPULATED PROTECTIVE
                 Plaintiffs,                                ORDER
12
                 v.
13
          WASHINGTON STATE MAJOR LEAGUE
14
          BASEBALL STADIUM PUBLIC
15        FACILITIES DISTRICT; and BASEBALL OF
          SEATTLE, INC., a duly licensed Washington
16        corporation, d.b.a. Mariners Baseball, LLC, a
          duly licensed Washington limited liability
17        company, d.b.a. The Baseball Club of Seattle,
          LLLP, a duly licensed Washington limited
18
          liability limited partnership,
19
                 Defendants.
20

21
     1.       PURPOSES AND LIMITATIONS
22
              Discovery in this action is likely to involve production of confidential, proprietary, or
23
     private information for which special protection may be warranted. Accordingly, the parties
24
     hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
25
     parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
26
     protection on all disclosures or responses to discovery, the protection it affords from public
27

      STIPULATED PROTECTIVE ORDER - 1
      2:18-cv-01512-BJR
 1   disclosure and use extends only to the limited information or items that are entitled to confidential
 2   treatment under the applicable legal principles, and it does not presumptively entitle parties to
 3   file confidential information under seal.
 4   2.     “CONFIDENTIAL” MATERIAL
 5          “Confidential” material shall include the following documents and tangible things
 6   produced or otherwise exchanged:
 7                   Defendants’ confidential financial information, statements and records;
 8                   Defendants’ business records containing proprietary information;
 9                   Defendants’ business records that are competitively sensitive;
10                   Defendants’ sensitive personnel information;
11                   Defendants’ sensitive information relating to the security of the ballpark; and
12                   Information that a party is required to keep confidential pursuant to an agreement
13                    with another entity.
14   Medical records are confidential without further designation.
15   3.     SCOPE
16          The protections conferred by this agreement cover not only confidential material (as
17   defined above), but also (1) any information copied or extracted from confidential material; (2)
18   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
19   conversations, or presentations by parties or their counsel that might reveal confidential material.
20          However, the protections conferred by this agreement do not cover information that is in
21   the public domain or becomes part of the public domain through trial or otherwise.
22   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
23          4.1       Basic Principles. A receiving party may use confidential material that is disclosed
24   or produced by another party or by a non-party in connection with this case only for prosecuting,
25   defending, or attempting to settle this litigation. Confidential material may be disclosed only to
26   the categories of persons and under the conditions described in this agreement. Confidential
27

      STIPULATED PROTECTIVE ORDER - 2
      2:18-cv-01512-BJR
 1   material must be stored and maintained by a receiving party at a location and in a secure manner
 2   that ensures that access is limited to the persons authorized under this agreement.
 3          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 4   ordered by the court or permitted in writing by the designating party, a receiving party may
 5   disclose any confidential material only to:
 6                  (a)      the receiving party’s counsel of record in this action, as well as employees
 7   of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 8                  (b)      the officers, directors, and employees (including in-house counsel) of the
 9   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
10   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
11   designated;
12                  (c)      experts and consultants to whom disclosure is reasonably necessary for
13   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
14   A);
15                  (d)      the court, court personnel, and court reporters and their staff;
16                  (e)      copy or imaging services retained by counsel to assist in the duplication
17   of confidential material, provided that counsel for the party retaining the copy or imaging service
18   instructs the service not to disclose any confidential material to third parties and to immediately
19   return all originals and copies of any confidential material;
20                  (f)      during their depositions, witnesses in the action to whom disclosure is
21   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
22   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of
23   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
24   be separately bound by the court reporter and may not be disclosed to anyone except as permitted
25   under this agreement;
26                  (g)      the author or recipient of a document containing the information or a
27   custodian or other person who otherwise possessed or knew the information.

      STIPULATED PROTECTIVE ORDER - 3
      2:18-cv-01512-BJR
 1          4.3     Filing Confidential Material. Before filing confidential material or discussing or
 2   referencing such material in court filings, the filing party shall confer with the designating party,
 3   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 4   remove the confidential designation, whether the document can be redacted, or whether a motion
 5   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 6   designating party must identify the basis for sealing the specific confidential information at issue,
 7   and the filing party shall include this basis in its motion to seal, along with any objection to
 8   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
 9   followed and the standards that will be applied when a party seeks permission from the court to
10   file material under seal. A party who seeks to maintain the confidentiality of its information must
11   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
12   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
13   accordance with the strong presumption of public access to the Court’s files.
14   5.     DESIGNATING PROTECTED MATERIAL
15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
16   or non-party that designates information or items for protection under this agreement must take
17   care to limit any such designation to specific material that qualifies under the appropriate
18   standards. The designating party must designate for protection only those parts of material,
19   documents, items, or oral or written communications that qualify, so that other portions of the
20   material, documents, items, or communications for which protection is not warranted are not
21   swept unjustifiably within the ambit of this agreement.
22          Mass, indiscriminate, or routinized designations are prohibited. Designations that are
23   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
24   unnecessarily encumber or delay the case development process or to impose unnecessary
25   expenses and burdens on other parties) expose the designating party to sanctions.
26

27

      STIPULATED PROTECTIVE ORDER - 4
      2:18-cv-01512-BJR
 1          If it comes to a designating party’s attention that information or items that it designated
 2   for protection do not qualify for protection, the designating party must promptly notify all other
 3   parties that it is withdrawing the mistaken designation.
 4          5.2     Manner and Timing of Designations. Except as otherwise provided in this
 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 7   be clearly so designated before or when the material is disclosed or produced.
 8                  (a)     Information in documentary form: (e.g., paper or electronic documents
 9   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
10   proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
11   contains confidential material. If only a portion or portions of the material on a page qualifies for
12   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making
13   appropriate markings in the margins).
14                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties
15   and any participating non-parties must identify on the record, during the deposition or other
16   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
17   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
18   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
19   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
20   confidential information at trial, the issue should be addressed during the pre-trial conference.
21                  (c)     Other tangible items: the producing party must affix in a prominent place
22   on the exterior of the container or containers in which the information or item is stored the word
23   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
24   the producing party, to the extent practicable, shall identify the protected portion(s).
25          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
26   designate qualified information or items does not, standing alone, waive the designating party’s
27   right to secure protection under this agreement for such material. Upon timely correction of a

      STIPULATED PROTECTIVE ORDER - 5
      2:18-cv-01512-BJR
 1   designation, the receiving party must make reasonable efforts to ensure that the material is treated
 2   in accordance with the provisions of this agreement.
 3   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
 5   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 6   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 7   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
 8   challenge a confidentiality designation by electing not to mount a challenge promptly after the
 9   original designation is disclosed.
10          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute
11   regarding confidential designations without court involvement. Any motion regarding
12   confidential designations or for a protective order must include a certification, in the motion or
13   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer
14   conference with other affected parties in an effort to resolve the dispute without court action. The
15   certification must list the date, manner, and participants to the conference. A good faith effort to
16   confer requires a face-to-face meeting or a telephone conference.
17          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court
18   intervention, the designating party may file and serve a motion to retain confidentiality under
19   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
20   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
21   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
22   other parties) may expose the challenging party to sanctions. All parties shall continue to
23   maintain the material in question as confidential until the court rules on the challenge.
24   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
25   LITIGATION
26

27

      STIPULATED PROTECTIVE ORDER - 6
      2:18-cv-01512-BJR
 1           If a party is served with a subpoena or a court order issued in other litigation that compels
 2   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
 3   must:
 4                  (a)     promptly notify the designating party in writing and include a copy of the
 5   subpoena or court order;
 6                  (b)     promptly notify in writing the party who caused the subpoena or order to
 7   issue in the other litigation that some or all of the material covered by the subpoena or order is
 8   subject to this agreement. Such notification shall include a copy of this agreement; and
 9                  (c)     cooperate with respect to all reasonable procedures sought to be pursued
10   by the designating party whose confidential material may be affected.
11   8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12           If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
13   material to any person or in any circumstance not authorized under this agreement, the receiving
14   party must immediately (a) notify in writing the designating party of the unauthorized
15   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
16   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
17   this agreement, and (d) request that such person or persons execute the “Acknowledgment and
18   Agreement to Be Bound” that is attached hereto as Exhibit A.
19   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
20   MATERIAL
21           When a producing party gives notice to receiving parties that certain inadvertently
22   produced material is subject to a claim of privilege or other protection, the obligations of the
23   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
24   provision is not intended to modify whatever procedure may be established in an e-discovery
25   order or agreement that provides for production without prior privilege review. The parties agree
26   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
27   10.     NON-TERMINATION AND RETURN OF DOCUMENTS

      STIPULATED PROTECTIVE ORDER - 7
      2:18-cv-01512-BJR
 1          Within 60 days after the termination of this action, including all appeals, each receiving
 2   party must return all confidential material to the producing party, including all copies, extracts
 3   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 4   destruction.
 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 6   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 7   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
 8   work product, even if such materials contain confidential material.
 9          The confidentiality obligations imposed by this agreement shall remain in effect until a
10   designating party agrees otherwise in writing or a court orders otherwise.
11   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED PROTECTIVE ORDER - 8
      2:18-cv-01512-BJR
 1         DATED this 22nd day of January, 2019.
 2
                                     CONNOR & SARGENT PLLC
 3
                                       By      s/ Anne-Marie E. Sargent [email authorization]
 4
                                            Anne-Marie E. Sargent, WSBA #27160
 5
                                            Stephen P. Connor, WSBA #14305
                                            1000 Second Avenue, Suite 3670
 6                                          Seattle, WA 98104
                                            Telephone: 206-654-4011
 7                                          Telephone: 206-654-5050
                                            Email: aes@cslawfirm.net
 8
                                            Email: Steve@cslawfirm.net
 9
                                     Attorneys for Plaintiffs
10
                                     WASHINGTON CIVIL & DISABILITY
11                                   ADVOCATE
12
                                     By        s/ Conrad A. Reynoldson [email authorization]
13                                          Conrad A. Reynoldson, WSBA #48187
                                            3513 NE 45th Street, Suite G
14                                          Seattle, WA 98105
                                            Telephone: 206-855-3134
15                                          Email: conrad@wacda.com
16
                                     Attorneys for Plaintiffs
17
                                     SAVITT BRUCE & WILLEY LLP
18

19                                     By      s/Stephen C. Willey
                                            Stephen C. Willey, WSBA #24499
20
                                            Sarah Gohmann Bigelow, WSBA #43634
21                                          1425 Fourth Avenue Suite 800
                                            Seattle, Washington 98101-2272
22                                          Telephone:    206.749.0500
                                            Facsimile:    206.749.0600
23                                          Email: swilley@sbwLLP.com
24
                                            Email: sgohmannbigelow@sbwLLP.com

25                                   Attorneys for Defendants

26

27

     STIPULATED PROTECTIVE ORDER - 9
     2:18-cv-01512-BJR
 1                                               ORDER
 2   Pursuant to the foregoing stipulation, IT IS SO ORDERED.
 3          IT IS FURTHER ORDERED that, pursuant to Fed. R. Evid. 502(d), the production of
 4   any documents in this proceeding shall not, for the purposes of this proceeding or any other
 5   federal or state proceeding, constitute a waiver by the producing party of any privilege
 6   applicable to those documents, including the attorney-client privilege, attorney work-product
 7   protection, or any other privilege or protection recognized by law.
 8

 9
     DATED: 1/25/2019
10

11

12
                                                          The Honorable Barbara J. Rothstein
13
                                                          United States District Court Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      STIPULATED PROTECTIVE ORDER - 10
      2:18-cv-01512-BJR
 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________            [print   or   type       full    name],   of
 4   ____________________________________ [print or type full address], declare that I have read
 5   in its entirety and understand the Stipulated Protective Order that was issued by the United States
 6   District Court for the Western District of Washington in the case of Landis, et al., vs Washington
 7   State Major League Baseball Stadium Public Facilities District, et al., No. 2:180cv-01512-BJR.
 8   I agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9   understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
11   any information or item that is subject to this Stipulated Protective Order to any person or entity
12   except in strict compliance with the provisions of this Order.
13          I further agree to submit to the jurisdiction of the United States District Court for the
14   Western District of Washington for the purpose of enforcing the terms of this Stipulated
15   Protective Order, even if such enforcement proceedings occur after termination of this action.
16          I declare under penalty of perjury of the laws of the United States of America that the
17   foregoing is true and accurate.
18          DATED this ___ day of ______________, 201__ at ____________________________.
                                                                               (City and State)
19

20
                                                           Signature: __________________________
21
                                                           Printed name: _______________________
22

23

24

25

26

27

      STIPULATED PROTECTIVE ORDER - 11
      2:18-cv-01512-BJR
 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that, on January 22, 2019, I electronically filed the
 3   foregoing document with the Clerk of the Court using the CM/ECF system which will send
 4   notification of such filing to all counsel of record.
 5          I declare under penalty of perjury under the laws of the United States of America that
 6   the foregoing is true and correct.
 7          DATED this 22nd day of January, 2019 at Seattle, Washington.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      CERTIFICATE OF SERVICE
      2:18-cv-01512-BJR
